DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 30-33, 36-43, and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-12, 16, 20-22, and 24-27 of U.S. Patent No. 10,136,959. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim the subject matter of a method for sizing an object within a patient comprising navigating an elongate body to a location within the patient proximate to the object, the elongate body comprising an imaging sensor for capturing images of the object (claim 1) and a basket for capturing the object (claim 9); capturing sequential images of the object (claim 1) and the basket (claim 9) with the imaging sensor while navigating the elongate body into at least one of a different orientation and different position (claim 1); accessing a set of robot data indicative of the orientation and position of the elongate body during the capture of the sequential images (claim 1), wherein the accessed set of robot data comprises data from which a position and size of the basket can be determined (claim 9, claim 11); and analyzing, with the processor, the sequential images to estimate a size of the object based on identifying those images depicting at least a portion of the object and at least a portion of the basket (claim 11); and determining the estimated size of the object based on the position and the size of the basket relative to the object in the identified images (claim 11). Claims 12-13 (Patent) recite substantial subject matter of claims 31-32 (application). Claim 9 recite the substantial subject matter of claim 33. Claim 10 recites the substantial subject matter of claim 36. Claim 5 recites the substantial subject matter .
Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. Applicant arguments with regards to claim rejections under double patenting have been considered but they are not persuasive. As stated by the Examiner, both inventions claim the subject matter of a method for sizing an object within a patient comprising navigating an elongate body to a location within the patient proximate to the object, the elongate body comprising an imaging sensor for capturing images of the object (claim 1) and a basket for capturing the object (claim 9); capturing sequential images of the object (claim 1) and the basket (claim 9) with the imaging sensor while navigating the elongate body into at least one of a different orientation and different position (claim 1); accessing a set of robot data indicative of the orientation and position of the elongate body during the capture of the sequential images (claim 1), wherein the accessed set of robot data comprises data from which a position and size of the basket can be determined (claim 9, claim 11); and analyzing, with the processor, the sequential images to estimate a size of the object based on identifying those images depicting at least a portion of the object and at least a portion of the basket (claim 11); and determining the estimated size of the object based on the position and the size of the basket relative to the object in the identified images (claim 11). Claims 12-13 (Patent) recite substantial subject matter of claims 31-32 (application). Claim 9 recite the substantial subject matter of claim 33. Claim 10 recites the substantial subject matter of claim 36. Claim 5 recites the substantial subject matter of claim 37. Claim 6 recites the substantial subject matter of claim 38. Claim 7 recites the substantial subject matter of claim 39. Claim 8 recites the substantial subject matter of claim 40. Similar recitations in claims 16, 20-22, and 24-27 can be matched with the system claims 41-43 and 46-49. With respect to claims 34-35 and 44-45, merely recite order of operation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PETER LUONG/Primary Examiner, Art Unit 3793